Citation Nr: 0107076	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
retropatellar pain syndrome of the right knee.

2.  Entitlement to a rating greater than 10 percent for the 
period from April 14, 1998 to October 27, 1999 and a rating 
greater than 30 percent for the period from October 28, 1999 
for retropatellar pain syndrome with Osgood-Schlatter's 
disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
February 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision by the Columbia, South Carolina RO that 
denied entitlement to an increased (compensable) rating for 
retropatellar pain syndrome of the right knee and granted an 
increased (10 percent) rating for retropatellar pain syndrome 
with Osgood-Schlatter's disease of the left lower extremity, 
effective April 14, 1998.  By rating decision dated in July 
2000, the RO granted an increased (30 percent) rating for 
retropatellar pain syndrome with Osgood-Schlatter's disease 
of the left lower extremity, effective October 28, 1999.  The 
July 2000 rating decision also granted a temporary total 
convalescent rating for retropatellar pain syndrome with 
Osgood-Schlatter's disease of the left lower extremity from 
November 16, 1999 to December 31, 1999.  The veteran then 
continued his appeal.

In November 2000, a hearing was held at the Columbia, South 
Carolina RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that in a written statement submitted at the 
November 2000 travel Board hearing, the veteran withdrew the 
issue of entitlement to an increased rating for hypertension 
from appellate status.  38 C.F.R. § 20.204 (2000).



REMAND

The veteran contends that increased ratings are warranted for 
his service-connected retropatellar pain syndrome of the 
right knee and retropatellar pain syndrome with Osgood-
Schlatter's disease of the left lower extremity.

The Board notes that the veteran's most recent VA 
compensation and pension examination for purposes of 
evaluating the veteran's service-connected right knee 
disability was conducted in May 1996.  The veteran testified 
during a November 2000 travel Board hearing that, 
essentially, his service-connected right knee disability is 
more disabling than currently evaluated.  He stated that he 
had pain, stiffness and limitation of motion in his right 
knee.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  In addition, the Court has stated that where 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the veteran has contended 
that his present level of disability is more severe than when 
he was examined by VA in May 1996, an assessment of the 
present level of disability is needed.

In addition, in reviewing the 1996 report of examination, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in the decision of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  A part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.45, 
4.59.  In DeLuca the Court emphasized that a VA rating 
examination must be conducted so as to portray adequately not 
only the identifiable anatomical damage, but also the 
functional loss experienced by the veteran.  The Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
should be asked to determine whether there is any weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected disability; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

In light of the above, the Board finds that an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Up-to-date 
treatment records should also be compiled on remand.

With regard to the veteran's service-connected retropatellar 
pain syndrome with Osgood-Schlatter's disease of the left 
lower extremity, a March 2000 VA examination report notes the 
veteran's complaints of left knee pain with prolonged sitting 
and difficulty bending the left knee.  He denied any locking 
of the left knee.  Upon examination, range of motion of the 
left knee was from 0 to 130 degrees with pain at the extreme 
of flexion.  Mild effusion and swelling were noted.  No 
laxity was noted and muscle strength was 5/5.

During the November 2000 travel Board hearing, the veteran 
asserted that his service-connected disability of the left 
lower extremity had increased in severity.  He related that 
his left knee symptoms included pain, stiffness, swelling, 
locking and limitation of motion.  The veteran testified that 
his left knee popped out of place and gave out.  He further 
testified that he began wearing a knee brace following 
surgery in November 1999.  

In addition, the veteran stated that he was receiving ongoing 
treatment for his left knee disability at the Fayetteville, 
North Carolina VA Medical Center (VAMC).  The Board notes 
that VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The VA treatment records must be 
associated with the file before further review of the 
veteran's claim may be undertaken.

As noted above, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green, 
supra.  Considering the contention that the veteran's left 
knee disability is worse than currently rated, further 
development is required to ascertain his current status.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA orthopedic examination in 
accordance with the directives of the Court in DeLuca, supra.

In addition, it should be pointed out that VA General Counsel 
has addressed the question of multiple ratings when 
evaluating knee disabilities.  See VAOPGCPREC 23-97 (July 1, 
1997), VAOPGCPREC 9-98 (August 14, 1998).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  On remand, the RO 
should specifically consider whether separate ratings may be 
assigned for the right knee and left knee disabilities based 
on instability and limitation of motion.

On a final note, prior to adjudicating the veteran's claims, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Such a duty is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his service-connected 
retropatellar pain syndrome of the right 
knee and retropatellar pain syndrome with 
Osgood-Schlatter's disease of the left 
lower extremity since 1998.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since 1998.  All records 
obtained, including any surgical records 
which may have been prepared in November 
1999 and any treatment records which may 
have been prepared at the Fayetteville, 
North Carolina VAMC as indicated by the 
veteran in his November 2000 travel Board 
hearing, should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claims.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
retropatellar pain syndrome of the right 
knee and retropatellar pain syndrome with 
Osgood-Schlatter's disease of the left 
lower extremity.  The claims file and a 
copy of this Remand must be made 
available to the examiner for review.  

The examiner should conduct all indicated 
special tests and studies, to include x-
ray examinations and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability 
and incoordination present in the right 
knee and left knee.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee or left knee is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

3.  Upon receipt of the examination 
report, the RO should review the reports 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for the right knee and left knee 
disabilities based on instability and 
limitation of motion.  If any decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



